DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated December 29, 2020
In the Response dated December 29, 2020, claims 12, 16-17, and 20-21 were amended and claims 13-15 and 19-20 were canceled. Claims 12, 16-18, and 21-22 are pending. An action on the merits of claims 12, 16-18, and 21-22 is contained herein.
The rejection of claims 12 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. Herbal prescription Chang'an II repairs intestinal mucosal barrier in rats with post-inflammation irritable bowel syndrome. Acta Pharmacol Sin 36, 708–715 (2015). https://doi.org/10.1038/aps.2014.170 (Wang) has been rendered moot in view of applicant’s amendment dated December 29, 2020.
The rejection of claims 12, 16-18, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. Biomed. Chromatogr. (2014), Vol. 28, pages 1384-1392 (Chen) has been rendered moot in view of applicant’s amendment dated December 29, 2020.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Wang et al. Herbal prescription Chang'an II repairs intestinal mucosal barrier in rats with post-inflammation irritable bowel syndrome. Acta Pharmacol Sin 36, 708–715 (2015). https://doi.org/10.1038/aps.2014.170 (Wang) and Collins et al. European Journal of 
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Wang et al. Herbal prescription Chang'an II repairs intestinal mucosal barrier in rats with post-inflammation irritable bowel syndrome. Acta Pharmacol Sin 36, 708–715 (2015). https://doi.org/10.1038/aps.2014.170 (Wang) and Kanaze et al. European Journal of Clinical Nutrition (2007), Vol. 61, pages 472-477 (Kanaze) in combination has been rendered moot in view of applicant’s amendment dated December 29, 2020.
The rejection of claims 21-22 under 35 U.S.C. 103 as being unpatentable over Wang et al. Herbal prescription Chang'an II repairs intestinal mucosal barrier in rats with post-inflammation irritable bowel syndrome. Acta Pharmacol Sin 36, 708–715 (2015). https://doi.org/10.1038/aps.2014.170 (Wang); Collins et al. European Journal of Pharmacology (2011), Vol. 668, pages 271-277 (Collins); and McGonigle et al. Biochemical Pharmacology (2014), Vol. 87, pages 162-171 (McGonigle) in combination has been rendered moot in view of applicant’s amendment dated December 29, 2020.
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Chen et al. Biomed. Chromatogr. (2014), Vol. 28, pages 1384-1392 (Chen) has been rendered moot in view of applicant’s amendment dated December 29, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 16-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Herbal prescription Chang'an II repairs intestinal mucosal barrier in rats with post-inflammation irritable bowel syndrome. Acta Pharmacol Sin 36, 708–715 (2015). https://doi.org/10.1038/aps.2014.170 (Wang); Sundin, Johanna, et al. "Cytokine response after stimulation with key commensal bacteria differ in post-infectious irritable bowel syndrome (PI-IBS) patients compared to healthy controls." PLoS One 10.9 (2015): e0134836 (Sundin); Collins et al. European Journal of Pharmacology (2011), Vol. 668, pages 271-277 (Collins); Kanaze et al. European Journal of Clinical Nutrition (2007), Vol. 61, pages 472-477 (Kanaze); and McGonigle et al. Biochemical Pharmacology (2014), Vol. 87, pages 162-171 (McGonigle) in combination.
Claims 12, 16-18, and 21-22 are drawn to a method for treating microbial dysbiosis and chronic low grade systemic inflammation in an elderly subject with microbial dysbiosis and chronic low grade systemic inflammation, the method comprising administering to the elderly subject hesperidin.
Wang teaches that the herbal prescription Chang’an II is derived from a classical traditional Chinese medicine (TCM) formula, ie, Tong-Xie-Yao-Fang (TXYF), which was one of the first recorded TCMs and has been used to treat the liver-qi stagnation and spleen deficiency syndrome of IBS since the Yuan dynasty (page 708). Experimental component contents of Chang’an II are as follows: TXYF (paeoniflorin 0.15%, hesperidin 0.0014%, atractylenolide, radix sapshnikoviae) and ginger carbon (page 709).

    PNG
    media_image1.png
    364
    700
    media_image1.png
    Greyscale

In the Wang study, a post-inflammation irritable bowel syndrome (PI-IBS) rat model was established through complex stimulation with early postnatal sibling deprivation (EPSD), bondage and trinitro-benzene-sulfonic acid (TNBS) administration (page 709). Wang teaches that this animal model exhibits symptoms that most closely match those of PI-IBS, such as interstitial cystitis, visceral hypersensitivity and psychiatric disturbances, which were assessed in the study. Chang’an II (brown cream, paeoniflorin 38.35 mg/g exact and atractylodes 47.76 mg/g and hesperidin 0.57 mg/g) was provided by the Department of Pharmaceutical Preparation of Xiyuan Hospital, according to good manufacturing practices. The rats (adult pregnant Sprague-Dawley rats (220–230 g)) were stimulated with TNBS for 3 weeks and then given Chang’an II (2.85, 5.71, or 11.42 g/kg) intragastrically (ig) once daily for 14 consecutive days (Figure 1). 
Wang teaches that the intestinal mucosal barrier in the normal control rats showed integrity mediated by colonic epithelial cells (CECs), whereas CECs in the PI-IBS rats displayed significant edema. Moreover, the PI-IBS rats showed a loss of intestinal mucosal barrier integrity, with pericellular edema and vacuolation and membrane damage (page 712). Intracellularly, the nuclei of CECs were swollen, the mitochondria were decreased and swollen with decreasing ridges, and the rough endoplasmic reticulum (RER) was decreased and dilated with degranulation. However, oral administration of Chang'an II (2.85, 5.71, and 11.42 g/kg) repaired the injury mentioned above (Figure 3).
Wang teaches that inflammation and immune cells are important in the development of IBS (pages 712-713; Figure 4). The results of Wang indicate that Chang'an II induced protection of the intestinal mucosal barrier, which may have been due to a decrease in the CD4+/CD8+ ratio and an increase in the level of IL-4. Stress is known to enhance responses to subsequent inflammatory stimuli characterized by colonic paracellular permeability due to disruption of tight junctions. The results of Wang showed that improvements in intestinal barrier function and intestinal hypersensitivity were closely related to inflammation and stress. Wang concluded that Chang’an II protected the intestinal mucosa against PI-IBS owing to its anti-inflammatory, immunomodulatory and anti-anxiety effects (page 714). 
Wang differs from the instantly claimed invention in that 1) Wang does not explicitly teach treating microbial dysbiosis and chronic low grade systemic inflammation in an elderly subject with microbial dysbiosis and chronic low grade systemic inflammation; however, this deficiency would have been obvious in view of the teachings of Sundin.
Sundin teaches that microbial dysbiosis and prolonged immune activation resulting in low-grade inflammation and intestinal barrier dysfunction have been suggested to be underlying causes of postinfectious irritable bowel syndrome (PI-IBS) (Abstract, Background). PI-IBS patients differ from HC with regard to cytokine release ex vivo after PI-IBS patients (n = 11) and healthy controls (n = 10) between the age of 18 and 75 years were enrolled in this study (Materials and Methods, Study Subjects).
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to treat microbial dysbiosis and chronic low grade systemic inflammation in an elderly subject with microbial dysbiosis and chronic low grade systemic inflammation employing the Chang/an II composition/method of Wang. The results of Wang showed that improvements in intestinal barrier function and intestinal hypersensitivity were closely related to inflammation and stress. Wang concluded that Chang’an II protected the intestinal mucosa against PI-IBS owing to its anti-inflammatory, immunomodulatory and anti-anxiety effects. One of ordinary skill in the art would have been motivated, with a reasonable expectation of success, in view of the teachings of Sundin. As set forth supra, Sundin teaches that microbial dysbiosis and prolonged immune activation resulting in low-grade inflammation and intestinal barrier dysfunction have been suggested to be underlying causes of postinfectious irritable bowel syndrome (PI-IBS). 

Wang is drawn to the treatment of PI-IBS employing flavonoid compounds (e.g., hesperidin). The cited references may be combined to show obviousness because Wang and Kanaze are each drawn to the administration of flavonoids; Sundin is drawn to the treatment of PI-IBS; and McGonigle discusses some of the challenges associated with the evaluation and predictive validation of animal models, as well as methodological flaws in both preclinical and clinical study designs that may contribute to the current translational failure rate. They are from the same field of endeavor, and/or are reasonably pertinent to a method for treating microbial dysbiosis and chronic low grade systemic inflammation in an elderly subject with microbial dysbiosis and chronic low grade systemic inflammation.
.

Conclusion
Claims 12, 16-18, and 21-22 are pending. Claims 12, 16-18, and 21-22 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623